DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/30/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/18/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Irukulapati et al. US 20200314909.

As to claim 26:
Irukulapati et al. discloses:
A method of wireless communication for a base station, comprising:
receiving...or a random access message including a request for timing advance simplification from a user equipment (UE); 
“5 bits” for “small cell” versus “11 bits” for “Rest of formants”/Table 4 maps to “timing advance simplification”, “gNB...associated with that PRACH format”/FIG. 2/step 212 in response to receiving “UE transmits PRACH based on gNB configured format”/FIG. 2/step 208 maps to “request”

      	generating a random access response message based on the timing advance simplification; and 
transmitting the random access response message to the UE.
	(see FIG. 2 and Table 4)

	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.

As to claim 27:
Irukulapati et al. discloses:
including an indication of the timing advance simplification in the random access response message.
(see FIG. 2, steps 212, 214)

As to claim 30:
Irukulapati et al. discloses:
A non-transitory computer-readable medium storing computer- executable code, comprising code for causing a computer to:
receiving...or a random access message including a request for timing advance simplification from a user equipment (UE); 
“5 bits” for “small cell” versus “11 bits” for “Rest of formants”/Table 4 maps to “timing advance simplification”, “gNB...associated with that PRACH format”/FIG. 2/step 212 in response to receiving “UE transmits PRACH based on gNB configured format”/FIG. 2/step 208 maps to “request”

      	generate a random access response message based on the timing advance simplification; and 
transmit the random access response message to the UE.
	(see FIG. 2 and Table 4)

	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503.

As to claim 1:
Irukulapati et al. discloses:
A method of wireless communication for a user equipment (UE), comprising:
...

transmitting a random access message to a serving base station with a request for timing advance simplification based, at least in part, on a timing advance value corresponding to the base station, wherein the timing advance value is applied to the transmission of the random access message or..., and wherein the random access message is an initial message of a random access procedure.
(“The UE receives this PRACH preamble format configuration (step 204) and derives the TA using the TA range (e.g., using table similar to Table 4 that is available at the UE) (step 206).”; Irukulapati et al.; 0037)
(“The UE transmits the PRACH preamble sequence based on the configured format (208). gNB then detects this preamble sequence (210) and transmits RAR (step 212).”; Irukulapati et al.; 0038)
(Table 4)
(where
“UE” maps to “UE”,
“The UE transmits the PRACH preamble sequence based on the configured format (208)”/”PRACH preamble format...Small cell”/Defined TA range...Small size (e.g. 5 bits)”/Table 4/”gNB detects”/”gNB transmits RAR with TA based on the configured TA range associated with that PRACH format”/FIG. 2/Step 212 maps to “transmitting a random access message to a serving base station with a request for timing advance simplification”, where “transmits the PRACH preamble sequence” maps to “transmitting a random access message”, “5 bits” for “small cell” versus “11 bits” for “Rest of formants”/Table 4 maps to “timing advance simplification”, “gNB...associated with that PRACH format”/FIG. 2/step 212 in response to receiving “UE transmits PRACH based on gNB configured format”/FIG. 2/step 208 maps to “request”
“Small cell”/”Rest of the formats” maps to “corresponding to the base station”, 
“TA range associated with that PRACH format”/FIG. 2/step 212” maps to “the timing advance value is applied to the transmission of the random access message”
FIG. 2/step 202...step 208 illustrates “random access message is an initial message of a random access procedure”
      	
	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
entering an idle state or an inactive state; and
a transmission of uplink small data

However, Sahlin et al. further teaches an idle/inactive state/terminal identification capability which includes:
entering an idle state or an inactive state; and
(“In another embodiment, a wireless device (e.g., UE) that is connected can be configured with the “many-to-one association between SSB and PRACH preamble indices” via a dedicated RRC message. That message can be a release message that may indicate to the UE to move from connected to idle or inactive state. That message may indicate to the UE that the RACH resources associated to a cell, group of cells, RAN area, or tracking area have a “many-to-one association between SSB and PRACH preamble indices.””; Sahlin et al.; 0087)
(where
“That message can be a release message that may indicate to the UE to move from connected to idle or inactive state” maps to “entering an idle state or an inactive state”

a transmission of uplink small data
(“The RAR carries an uplink scheduling grant for the UE to continue the procedure by transmitting a subsequent message in the uplink (Msg3) for terminal identification. A similar procedure is envisioned for New Radio (NR), as illustrated in FIG. 1 (example of an initial access procedure for use in NR).”; Sahlin et al.; 0004)
(where
“transmitting a subsequent message in the uplink (Msg3) for terminal identification” maps to “a transmission of uplink small data”, where “uplink” maps to “uplink”, “terminal identification” maps to “small data”
      
	Sahlin et al. teaches a UE performing PRACH with a base station where the UE may be place into an idle/inactive state and where the UE may communicate terminal identification in a PRACH message.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle/inactive state/terminal identification capability of Sahlin et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the idle/inactive state/terminal identification capability as taught by the messaging/processing of Sahlin et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved performance (Sahlin et al.; 00047) are achieved.

As to claim 4:
Irukulapati et al. discloses:
	wherein the timing advance value for the serving base station is associated with at least one of a cell identifier (ID) corresponding to the serving base station,...,...
	(“Agreements in RAN2 #99: The following fields are always included in the RAR random access procedures: RAPID, UL grant, TA, Temporary C-RNTI for all cases other than msg. 1 SI request. BI can be included in msg. 2 as in LTE. UE behaviour with respect to backoff is the same as in LTE.”; Irukulapati et al.; 0117)
	(“C-RNTI Cell RNTI”; Irukulapati et al.; 0262)

	An apparatus for wireless communication, comprising:
a processor;
a transceiver communicatively coupled to the at least one processor; and
a memory communicatively coupled to the at least one processor,
wherein the processor is configured to:

transmit a random access message to a serving base station with a request for timing advance simplification based, at least in part, on a timing advance value corresponding to the base station, wherein the timing advance value is applied to the transmission of the random access message or ..., and wherein the random access message is an initial message of a random access procedure.

As to claim 14:
Irukulapati et al. discloses:
An apparatus for wireless communication, comprising:
a processor;
a transceiver communicatively coupled to the at least one processor; and
a memory communicatively coupled to the at least one processor,
wherein the processor is configured to:
...
transmit a random access message to a serving base station with a request for timing advance simplification based, at least in part, on a timing advance value corresponding to the base station, wherein the timing advance value is applied to the transmission of the random access message or ..., and wherein the random access message is an initial message of a random access procedure.
 (“The UE receives this PRACH preamble format configuration (step 204) and derives the TA using the TA range (e.g., using table similar to Table 4 that is available at the UE) (step 206).”; Irukulapati et al.; 0037)
(“The UE transmits the PRACH preamble sequence based on the configured format (208). gNB then detects this preamble sequence (210) and transmits RAR (step 212).”; Irukulapati et al.; 0038)
(Table 4)
(where
See FIG. 4 for “processor”, “transceiver”, etc.
“UE” maps to “UE”,
“The UE transmits the PRACH preamble sequence based on the configured format (208)”/”PRACH preamble format...Small cell”/Defined TA range...Small size (e.g. 5 bits)”/Table 4/”gNB detects”/”gNB transmits RAR with TA based on the configured TA range associated with that PRACH format”/FIG. 2/Step 212 maps to “transmitting a random access message to a serving base station with a request for timing advance simplification”, where “transmits the PRACH preamble sequence” maps to “transmitting a random access message”, “5 bits” for “small cell” versus “11 bits” for “Rest of formants”/Table 4 maps to “timing advance simplification”, “gNB...associated with that PRACH format”/FIG. 2/step 212 in response to receiving “UE transmits PRACH based on gNB configured format”/FIG. 2/step 208 maps to “request”
“Small cell”/”Rest of the formats” maps to “corresponding to the base station”, 
“TA range associated with that PRACH format”/FIG. 2/step 212” maps to “the timing advance value is applied to the transmission of the random access message”
FIG. 2/step 202...step 208 illustrates “random access message is an initial message of a random access procedure”
      	
	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
enter an idle state or an inactive state; and
a transmission of uplink small data

However, Sahlin et al. further teaches an idle/inactive state/terminal identification capability which includes:
entering an idle state or an inactive state; and
(“In another embodiment, a wireless device (e.g., UE) that is connected can be configured with the “many-to-one association between SSB and PRACH preamble indices” via a dedicated RRC message. That message can be a release message that may indicate to the UE to move from connected to idle or inactive state. That message may indicate to the UE that the RACH resources associated to a cell, group of cells, RAN area, or tracking area have a “many-to-one association between SSB and PRACH preamble indices.””; Sahlin et al.; 0087)
(where
“That message can be a release message that may indicate to the UE to move from connected to idle or inactive state” maps to “entering an idle state or an inactive state”

a transmission of uplink small data
(“The RAR carries an uplink scheduling grant for the UE to continue the procedure by transmitting a subsequent message in the uplink (Msg3) for terminal identification. A similar procedure is envisioned for New Radio (NR), as illustrated in FIG. 1 (example of an initial access procedure for use in NR).”; Sahlin et al.; 0004)
(where
“transmitting a subsequent message in the uplink (Msg3) for terminal identification” maps to “a transmission of uplink small data”, where “uplink” maps to “uplink”, “terminal identification” maps to “small data”
      
	Sahlin et al. teaches a UE performing PRACH with a base station where the UE may be place into an idle/inactive state and where the UE may communicate terminal identification in a PRACH message.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle/inactive state/terminal identification capability of Sahlin et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the idle/inactive state/terminal identification capability as taught by the messaging/processing of Sahlin et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved performance (Sahlin et al.; 00047) are achieved.

As to claim 24:
Irukulapati et al. discloses:
An apparatus for wireless communication, comprising:
...
means for transmitting a random access message to a serving base station with a request for timing advance simplification based, at least in part, on a timing advance value corresponding to the base station, wherein the timing advance value is applied to the transmission of the random access message or ..., and wherein the random access message is an initial message of a random access procedure.
 (“The UE receives this PRACH preamble format configuration (step 204) and derives the TA using the TA range (e.g., using table similar to Table 4 that is available at the UE) (step 206).”; Irukulapati et al.; 0037)
(“The UE transmits the PRACH preamble sequence based on the configured format (208). gNB then detects this preamble sequence (210) and transmits RAR (step 212).”; Irukulapati et al.; 0038)
(Table 4)
(where
“UE” maps to “UE”,
“The UE transmits the PRACH preamble sequence based on the configured format (208)”/”PRACH preamble format...Small cell”/Defined TA range...Small size (e.g. 5 bits)”/Table 4/”gNB detects”/”gNB transmits RAR with TA based on the configured TA range associated with that PRACH format”/FIG. 2/Step 212 maps to “transmitting a random access message to a serving base station with a request for timing advance simplification”, where “transmits the PRACH preamble sequence” maps to “transmitting a random access message”, “5 bits” for “small cell” versus “11 bits” for “Rest of formants”/Table 4 maps to “timing advance simplification”, “gNB...associated with that PRACH format”/FIG. 2/step 212 in response to receiving “UE transmits PRACH based on gNB configured format”/FIG. 2/step 208 maps to “request”
“Small cell”/”Rest of the formats” maps to “corresponding to the base station”, 
“TA range associated with that PRACH format”/FIG. 2/step 212” maps to “the timing advance value is applied to the transmission of the random access message”
FIG. 2/step 202...step 208 illustrates “random access message is an initial message of a random access procedure”
      	
	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
means for entering an idle state or an inactive state; and
a transmission of uplink small data

However, Sahlin et al. further teaches an idle/inactive state/terminal identification capability which includes:
means for entering an idle state or an inactive state; and
 (“In another embodiment, a wireless device (e.g., UE) that is connected can be configured with the “many-to-one association between SSB and PRACH preamble indices” via a dedicated RRC message. That message can be a release message that may indicate to the UE to move from connected to idle or inactive state. That message may indicate to the UE that the RACH resources associated to a cell, group of cells, RAN area, or tracking area have a “many-to-one association between SSB and PRACH preamble indices.””; Sahlin et al.; 0087)
(where
“That message can be a release message that may indicate to the UE to move from connected to idle or inactive state” maps to “entering an idle state or an inactive state”

a transmission of uplink small data
(“The RAR carries an uplink scheduling grant for the UE to continue the procedure by transmitting a subsequent message in the uplink (Msg3) for terminal identification. A similar procedure is envisioned for New Radio (NR), as illustrated in FIG. 1 (example of an initial access procedure for use in NR).”; Sahlin et al.; 0004)
(where
“transmitting a subsequent message in the uplink (Msg3) for terminal identification” maps to “a transmission of uplink small data”, where “uplink” maps to “uplink”, “terminal identification” maps to “small data”
      
	Sahlin et al. teaches a UE performing PRACH with a base station where the UE may be place into an idle/inactive state and where the UE may communicate terminal identification in a PRACH message.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle/inactive state/terminal identification capability of Sahlin et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the idle/inactive state/terminal identification capability as taught by the messaging/processing of Sahlin et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved performance (Sahlin et al.; 00047) are achieved.

As to claim 25:
Irukulapati et al. discloses:
A non-transitory computer-readable medium storing computer- executable code, comprising code for causing a computer to:
...
transmit a random access message to a serving base station with a request for timing advance simplification based, at least in part, on a timing advance value corresponding to the base station, wherein the timing advance value is applied to the transmission of the random access message or ..., and wherein the random access message is an initial message of a random access procedure.
 (“The UE receives this PRACH preamble format configuration (step 204) and derives the TA using the TA range (e.g., using table similar to Table 4 that is available at the UE) (step 206).”; Irukulapati et al.; 0037)
(“The UE transmits the PRACH preamble sequence based on the configured format (208). gNB then detects this preamble sequence (210) and transmits RAR (step 212).”; Irukulapati et al.; 0038)
(Table 4)
(where
“UE” maps to “UE”,
“The UE transmits the PRACH preamble sequence based on the configured format (208)”/”PRACH preamble format...Small cell”/Defined TA range...Small size (e.g. 5 bits)”/Table 4/”gNB detects”/”gNB transmits RAR with TA based on the configured TA range associated with that PRACH format”/FIG. 2/Step 212 maps to “transmitting a random access message to a serving base station with a request for timing advance simplification”, where “transmits the PRACH preamble sequence” maps to “transmitting a random access message”, “5 bits” for “small cell” versus “11 bits” for “Rest of formants”/Table 4 maps to “timing advance simplification”, “gNB...associated with that PRACH format”/FIG. 2/step 212 in response to receiving “UE transmits PRACH based on gNB configured format”/FIG. 2/step 208 maps to “request”
“Small cell”/”Rest of the formats” maps to “corresponding to the base station”, 
“TA range associated with that PRACH format”/FIG. 2/step 212” maps to “the timing advance value is applied to the transmission of the random access message”
FIG. 2/step 202...step 208 illustrates “random access message is an initial message of a random access procedure”
      	
	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
entering an idle state or an inactive state; and
a transmission of uplink small data

However, Sahlin et al. further teaches an idle/inactive state/terminal identification capability which includes:
entering an idle state or an inactive state; and
(“In another embodiment, a wireless device (e.g., UE) that is connected can be configured with the “many-to-one association between SSB and PRACH preamble indices” via a dedicated RRC message. That message can be a release message that may indicate to the UE to move from connected to idle or inactive state. That message may indicate to the UE that the RACH resources associated to a cell, group of cells, RAN area, or tracking area have a “many-to-one association between SSB and PRACH preamble indices.””; Sahlin et al.; 0087)
(where
“That message can be a release message that may indicate to the UE to move from connected to idle or inactive state” maps to “entering an idle state or an inactive state”

a transmission of uplink small data
(“The RAR carries an uplink scheduling grant for the UE to continue the procedure by transmitting a subsequent message in the uplink (Msg3) for terminal identification. A similar procedure is envisioned for New Radio (NR), as illustrated in FIG. 1 (example of an initial access procedure for use in NR).”; Sahlin et al.; 0004)
(where
“transmitting a subsequent message in the uplink (Msg3) for terminal identification” maps to “a transmission of uplink small data”, where “uplink” maps to “uplink”, “terminal identification” maps to “small data”
      
	Sahlin et al. teaches a UE performing PRACH with a base station where the UE may be place into an idle/inactive state and where the UE may communicate terminal identification in a PRACH message.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the idle/inactive state/terminal identification capability of Sahlin et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the idle/inactive state/terminal identification capability as taught by the messaging/processing of Sahlin et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved performance (Sahlin et al.; 00047) are achieved.

Claim(s) 2, 3, 9, 15, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Chang et al. US 20220039098.

As to claim 2:
Irukulapati et al. discloses:
	...
receiving the timing advance value for the serving base station while performing the initial network access procedure; and
	...
	(“UE receives PRACH format configuration”/FIG. 2/step 204
	“UE derives the TA based on configured TA range associated with PRACH format”/FIG. 2/step 206)
      
Irukulapati et al. as described above does not explicitly teach:
performing an initial network access procedure with the serving base station to establish a radio resource connection (RRC) with the serving base station;
disabling a time alignment timer of the UE.

However, Chang et al. further teaches an RRC establishment/TAT stop capability which includes:
performing an initial network access procedure with the serving base station to establish a radio resource connection (RRC) with the serving base station;
disabling a time alignment timer of the UE.
(“In one implementation, the running TAT is stopped when a random access procedure is initiated by an idle UE that enables PUR transmission. The random access procedure may be initiated by RRC, for example, triggered by RRC connection establishment, or may be triggered by the MAC layer itself. For example, after the PUR is invalid, the TA is updated by triggering random access.”; Chang et al.; 0072)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC establishment/TAT stop capability of Chang et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the RRC establishment/TAT stop capability as taught by the messaging/processing of Chang et al., the benefits of improved efficiency (Chang et al.; 0075) are achieved.

As to claim 3:
Irukulapati et al. discloses:
	...further comprising:

receiving an indication of the timing advance simplification from the serving base station in response to the transmitted random access message. 
(FIG. 2/steps 208, 212, 214)
      
Irukulapati et al. as described above does not explicitly teach:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),
However, Chang et al. further teaches a re-establishment/previous received PUR capability which includes:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),
(“In this step, the UE entering the RRC idle state may be triggered by receiving the RRC connection release message, or may be caused by the expiration of a data inactive timer, or may also be caused by a failure of a wireless link or re-establishment of an RRC connection, which is not limited in this disclosure. Entering an RRC idle state may also be expressed as leaving an RRC connected state or leaving an RRC active state. The expression “enabling PUR transmission” refers to a condition in which the UE is configured with a PUR and/or the configured PUR is enabled. The enabling may also be triggered after the UE enters the RRC connected state, that is, not triggered by an explicit enabling command. For example, when the UE performs operations of entering the RRC connected state or leaving the RRC connected state, the UE enables PUR transmission and applies the previously received PUR transmission configuration. Preferably, the PUR transmission configuration is carried by the RRC connection release message.”; Chang et al.; 0041)
(where “entering the RRC connected state...applies the previously received PUR transmission configuration” maps to “re-establish or resume”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the re-establishment/previous received PUR capability of Chang et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the re-establishment/previous received PUR capability as taught by the messaging/processing of Chang et al., the benefits of improved efficiency (Chang et al.; 0075) are achieved.

As to claim 9:
Irukulapati et al. discloses:
	...further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message includes one or more bits configured to indicate the timing advance simplification.
(see FIG. 2 and Table4)
      
Irukulapati et al. as described above does not explicitly teach:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),

However, Chang et al. further teaches an RRC re-establishment/entering RRC connected state again capability which includes:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),
(“In this step, the UE entering the RRC idle state may be triggered by receiving the RRC connection release message, or may be caused by the expiration of a data inactive timer, or may also be caused by a failure of a wireless link or re-establishment of an RRC connection, which is not limited in this disclosure. Entering an RRC idle state may also be expressed as leaving an RRC connected state or leaving an RRC active state. The expression “enabling PUR transmission” refers to a condition in which the UE is configured with a PUR and/or the configured PUR is enabled. The enabling may also be triggered after the UE enters the RRC connected state, that is, not triggered by an explicit enabling command. For example, when the UE performs operations of entering the RRC connected state or leaving the RRC connected state, the UE enables PUR transmission and applies the previously received PUR transmission configuration. Preferably, the PUR transmission configuration is carried by the RRC connection release message.”; Chang et al.; 0041)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC re-establishment/entering RRC connected state again capability of Chang et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the RRC re-establishment/entering RRC connected state again capability as taught by the messaging/processing of Chang et al., the benefits of improved efficiency (Chang et al.; 0075) are achieved.

As to claim 15:
Irukulapati et al. discloses:
	...
receiving the timing advance value for the serving base station while performing the initial network access procedure; and
	...
	(“UE receives PRACH format configuration”/FIG. 2/step 204
	“UE derives the TA based on configured TA range associated with PRACH format”/FIG. 2/step 206)
      
Irukulapati et al. as described above does not explicitly teach:
performing an initial network access procedure with the serving base station to establish a radio resource connection (RRC) with the serving base station;
disabling a time alignment timer of the UE.

However, Chang et al. further teaches an RRC establishment/TAT stop capability which includes:
performing an initial network access procedure with the serving base station to establish a radio resource connection (RRC) with the serving base station;
disabling a time alignment timer of the UE.
(“In one implementation, the running TAT is stopped when a random access procedure is initiated by an idle UE that enables PUR transmission. The random access procedure may be initiated by RRC, for example, triggered by RRC connection establishment, or may be triggered by the MAC layer itself. For example, after the PUR is invalid, the TA is updated by triggering random access.”; Chang et al.; 0072)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC establishment/TAT stop capability of Chang et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the RRC establishment/TAT stop capability as taught by the messaging/processing of Chang et al., the benefits of improved efficiency (Chang et al.; 0075) are achieved.

As to claim 16:
Irukulapati et al. discloses:
	...further comprising:

receiving an indication of the timing advance simplification from the serving base station in response to the transmitted random access message. 
(FIG. 2/steps 208, 212, 214)
      
Irukulapati et al. as described above does not explicitly teach:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),
However, Chang et al. further teaches a re-establishment/previous received PUR capability which includes:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),
(“In this step, the UE entering the RRC idle state may be triggered by receiving the RRC connection release message, or may be caused by the expiration of a data inactive timer, or may also be caused by a failure of a wireless link or re-establishment of an RRC connection, which is not limited in this disclosure. Entering an RRC idle state may also be expressed as leaving an RRC connected state or leaving an RRC active state. The expression “enabling PUR transmission” refers to a condition in which the UE is configured with a PUR and/or the configured PUR is enabled. The enabling may also be triggered after the UE enters the RRC connected state, that is, not triggered by an explicit enabling command. For example, when the UE performs operations of entering the RRC connected state or leaving the RRC connected state, the UE enables PUR transmission and applies the previously received PUR transmission configuration. Preferably, the PUR transmission configuration is carried by the RRC connection release message.”; Chang et al.; 0041)
(where “entering the RRC connected state...applies the previously received PUR transmission configuration” maps to “re-establish or resume”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the re-establishment/previous received PUR capability of Chang et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the re-establishment/previous received PUR capability as taught by the messaging/processing of Chang et al., the benefits of improved efficiency (Chang et al.; 0075) are achieved.

As to claim 21:
Irukulapati et al. discloses:
	...further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message includes one or more bits configured to indicate the timing advance simplification.
(see FIG. 2 and Table4)
      
Irukulapati et al. as described above does not explicitly teach:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),

However, Chang et al. further teaches an RRC re-establishment/entering RRC connected state again capability which includes:
wherein the network access procedure enables the UE to re-establish or resume a radio resource connection (RRC),
(“In this step, the UE entering the RRC idle state may be triggered by receiving the RRC connection release message, or may be caused by the expiration of a data inactive timer, or may also be caused by a failure of a wireless link or re-establishment of an RRC connection, which is not limited in this disclosure. Entering an RRC idle state may also be expressed as leaving an RRC connected state or leaving an RRC active state. The expression “enabling PUR transmission” refers to a condition in which the UE is configured with a PUR and/or the configured PUR is enabled. The enabling may also be triggered after the UE enters the RRC connected state, that is, not triggered by an explicit enabling command. For example, when the UE performs operations of entering the RRC connected state or leaving the RRC connected state, the UE enables PUR transmission and applies the previously received PUR transmission configuration. Preferably, the PUR transmission configuration is carried by the RRC connection release message.”; Chang et al.; 0041)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC re-establishment/entering RRC connected state again capability of Chang et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the RRC re-establishment/entering RRC connected state again capability as taught by the messaging/processing of Chang et al., the benefits of improved efficiency (Chang et al.; 0075) are achieved.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Bergstrom et al. US 20150223184.

As to claim 5:      
Irukulapati et al. as described above does not explicitly teach:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.

However, Bergstrom et al. further teaches a response/timer capability which includes:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.
(“A radio access node initializes the timing advance value for a device during a random access procedure (before timing advance value is initialized, its value is undefined). Specifically, the device performs a random-access uplink transmission (e.g., by transmitting a random-access preamble) on a cell terminated by the node, under an assumption that the timing advance value will be initialized to zero. The node performs timing measurements on this random-access transmission in order to determine how to actually initialize the timing advance value for the device and then signals the determined value to the device in a random access response. The device initializes the timing advance value responsive to this signaling, and performs subsequent uplink transmissions, including non-random-access transmissions such as user data transmissions, according to the initialized timing advance value.”; Bergstrom et al.; 0004)
(“Notably, selectively starting the timing advance timer 30 while forming the timing advance group, or responsive to receiving the initial uplink grant, enables the timer 30 to be started before non-random-access uplink transmissions are to begin and thereby minimizes any delay that might otherwise occur until the device 14 can perform those transmissions. Moreover, selectively starting the timer 30 in this way proves more efficient than known approaches in terms of downlink control signaling, because the device 14 is able to perform uplink transmissions on the cells 24 in the group 32 without having to receive a timing advance command in a random access response or in a MAC CE.”; Bergstrom et al.; 0041)
(where “in a random access response or in a MAC CE” indicates “MAC CE” is an alternative”)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response/timer capability of Bergstrom et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the response/timer capability as taught by the messaging/processing of Bergstrom et al., the benefits of improved time alignment (Bergstrom et al.; 0077) are achieved.

As to claim 17:      
Irukulapati et al. as described above does not explicitly teach:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.

However, Bergstrom et al. further teaches a response/timer capability which includes:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.
(“A radio access node initializes the timing advance value for a device during a random access procedure (before timing advance value is initialized, its value is undefined). Specifically, the device performs a random-access uplink transmission (e.g., by transmitting a random-access preamble) on a cell terminated by the node, under an assumption that the timing advance value will be initialized to zero. The node performs timing measurements on this random-access transmission in order to determine how to actually initialize the timing advance value for the device and then signals the determined value to the device in a random access response. The device initializes the timing advance value responsive to this signaling, and performs subsequent uplink transmissions, including non-random-access transmissions such as user data transmissions, according to the initialized timing advance value.”; Bergstrom et al.; 0004)
(“Notably, selectively starting the timing advance timer 30 while forming the timing advance group, or responsive to receiving the initial uplink grant, enables the timer 30 to be started before non-random-access uplink transmissions are to begin and thereby minimizes any delay that might otherwise occur until the device 14 can perform those transmissions. Moreover, selectively starting the timer 30 in this way proves more efficient than known approaches in terms of downlink control signaling, because the device 14 is able to perform uplink transmissions on the cells 24 in the group 32 without having to receive a timing advance command in a random access response or in a MAC CE.”; Bergstrom et al.; 0041)
(where “in a random access response or in a MAC CE” indicates “MAC CE” is an alternative”)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response/timer capability of Bergstrom et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the response/timer capability as taught by the messaging/processing of Bergstrom et al., the benefits of improved time alignment (Bergstrom et al.; 0077) are achieved.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Bergstrom et al. WO 2013119157.

As to claim 5:      
Irukulapati et al. as described above does not explicitly teach:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.

However, Bergstrom et al. further teaches a response/timer capability which includes:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.
(“According to some of the example embodiments, the determining 34 may further comprise determining 38 the TAC MAC CE not to comprise a timing advance value or a timing adjustment value. The processing circuitry 420 may be configured to determine the TAC MAC CE not to comprise the timing advance value or the timing adjustment value.”; Bergstrom et al.; p. 22, lines 22-26)
(“When the user equipment receives a random access response message, the user equipment will update the current TA value associated with the TA group in which the cell performing the random access procedure belongs to. Upon updating the TA value, the user equipment will start the TA timer associated with the TA group and thereby consider the cells in the TA group uplink time aligned. The user equipment will consider the cells in the TA group uplink time aligned as long as the associated TA timer is running, which it will do until either it is stopped or it expires. The uplink transmissions performed on a cell in that TA group will then be advanced by the amount given in the TA value in relation to the timing reference of that TA group.”; Bergstrom et al.; p. 13, lines 9-17)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response/timer capability of Bergstrom et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the response/timer capability as taught by the messaging/processing of Bergstrom et al., the benefits of improved efficiency (Bergstrom et al.; p.8, lines 7-11) are achieved.

As to claim 17:      
Irukulapati et al. as described above does not explicitly teach:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.

However, Bergstrom et al. further teaches a response/timer capability which includes:
further comprising:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received without a timing advance (TA) media access control (MAC) control element (CE); and
maintaining the timing advance value for the serving base station.
(“According to some of the example embodiments, the determining 34 may further comprise determining 38 the TAC MAC CE not to comprise a timing advance value or a timing adjustment value. The processing circuitry 420 may be configured to determine the TAC MAC CE not to comprise the timing advance value or the timing adjustment value.”; Bergstrom et al.; p. 22, lines 22-26)
(“When the user equipment receives a random access response message, the user equipment will update the current TA value associated with the TA group in which the cell performing the random access procedure belongs to. Upon updating the TA value, the user equipment will start the TA timer associated with the TA group and thereby consider the cells in the TA group uplink time aligned. The user equipment will consider the cells in the TA group uplink time aligned as long as the associated TA timer is running, which it will do until either it is stopped or it expires. The uplink transmissions performed on a cell in that TA group will then be advanced by the amount given in the TA value in relation to the timing reference of that TA group.”; Bergstrom et al.; p. 13, lines 9-17)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the response/timer capability of Bergstrom et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the response/timer capability as taught by the messaging/processing of Bergstrom et al., the benefits of improved efficiency (Bergstrom et al.; p.8, lines 7-11) are achieved.

Claim(s) 6, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Fu CN 105188128 (citations are from English translation).

As to claim 6:      
Irukulapati et al. discloses:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received with a timing advance (TA) increment media access control (MAC)
updating the timing advance value for the serving base station based on the timing advance (TA) increment media access control (MAC)
(“UE receives RAR with the TA command as one of the fields”/FIG. 2/step 214,
“UE adjusts its time alignment based on the TA”/FIG. 2/step 216)

Irukulapati et al. as described above does not explicitly teach:
...control element (CE);
....control element (CE); and
transmitting a subsequent random access message to the serving base station, wherein the updated timing advance value is applied to the transmission of the subsequent random access message.

However, Fu et al. further teaches a MACCE/uplink signal capability which includes:
...control element (CE);
....control element (CE); and
transmitting a subsequent random access message to the serving base station, wherein the updated timing advance value is applied to the transmission of the subsequent random access message.
(“when the UE access network of the UE to the eNodeB transmits one random access preamble sequence, i.e., a physical random access channel preamble Preamble, eNodeB PRACH (PhysicalRandomAccessChannel) by measuring the PRACHPreamble transmitted by the UE calculates the advance amount TimingAdvance, and random access response on the downlink timing of UE (RandomAccessResponse. RAR for short) message sent to the UE a timing comprises a timing advance amount of the advance command (in the LTE protocol, this is an absolute value). Subsequently, the UE adjust its own frame delimitation timing according to the downlink signal (through cell search start position determination frame), and timing advance quantity determining uplink transmission timing, this stage is uplink synchronization update stage. after the first time initial setting time for each UE in advance, it is necessary to continuously update timing advance to reach eNodeB cancellation uplink signal changes, wherein the time measured at the eNodeB receives the uplink timing and sends timing advance update commands instruct the UE before adjusting the transmission timing to determine a new transmission timing. timing advance update commands eNodeB by media access control layer (hereinafter referred to as MAC) table, generation, Then as the MAC control unit (MACcontrolelement, hereinafter referred to as MACce) to the UE, the base station receives the uplink signal, if the timing error exceeds a certain range (such as 16 TS), informing UE to perform timing adjustment by MACCE (in the LTE protocol. This is a relative adjustment value of last time, namely as the relative value). Thus, real-time adjustment of measurement and feedback to the UE by the base station, so that the different uplink signal sent by the UE in the base station receiving side reaches the aim of synchronizing, each UE there is a timing advance TA.”; Fu; p.11, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MACCE/uplink signal capability of Fu into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the MACCE/uplink signal capability as taught by the messaging/processing of Fu, the benefits of improved protocol (Fu; p.5, middle of page) are achieved.

As to claim 8:      
Irukulapati et al. discloses:
wherein the timing advance (TA) increment media access control (MAC) ... includes N bits, wherein 0 < N < 12.
(“In section 6.2.3 of 3GPP 36.321-e20, a TA command field indicates the index value TA (0, 1, 2 . . . 1282) used to control the amount of timing adjustment that the MAC entity has to apply (see subclause 4.2.3 [1]). The size of the Timing Advance Command field is 11 bits. The size of the TA command field is referred to as TA range.”; Irukulapati et al.; 0004)

Irukulapati et al. as described above does not explicitly teach:
control element (CE);

However, Fu et al. further teaches a MACCE capability which includes:
control element (CE);
(“when the UE access network of the UE to the eNodeB transmits one random access preamble sequence, i.e., a physical random access channel preamble Preamble, eNodeB PRACH (PhysicalRandomAccessChannel) by measuring the PRACHPreamble transmitted by the UE calculates the advance amount TimingAdvance, and random access response on the downlink timing of UE (RandomAccessResponse. RAR for short) message sent to the UE a timing comprises a timing advance amount of the advance command (in the LTE protocol, this is an absolute value). Subsequently, the UE adjust its own frame delimitation timing according to the downlink signal (through cell search start position determination frame), and timing advance quantity determining uplink transmission timing, this stage is uplink synchronization update stage. after the first time initial setting time for each UE in advance, it is necessary to continuously update timing advance to reach eNodeB cancellation uplink signal changes, wherein the time measured at the eNodeB receives the uplink timing and sends timing advance update commands instruct the UE before adjusting the transmission timing to determine a new transmission timing. timing advance update commands eNodeB by media access control layer (hereinafter referred to as MAC) table, generation, Then as the MAC control unit (MACcontrolelement, hereinafter referred to as MACce) to the UE, the base station receives the uplink signal, if the timing error exceeds a certain range (such as 16 TS), informing UE to perform timing adjustment by MACCE (in the LTE protocol. This is a relative adjustment value of last time, namely as the relative value). Thus, real-time adjustment of measurement and feedback to the UE by the base station, so that the different uplink signal sent by the UE in the base station receiving side reaches the aim of synchronizing, each UE there is a timing advance TA.”; Fu; p.11, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MACCE capability of Fu into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the MACCE capability as taught by the messaging/processing of Fu, the benefits of improved protocol (Fu; p.5, middle of page) are achieved.

As to claim 18:      
Irukulapati et al. discloses:
receiving a random access response message from the serving base station in response to the transmitted random access message, wherein the random access response message is received with a timing advance (TA) increment media access control (MAC)
updating the timing advance value for the serving base station based on the timing advance (TA) increment media access control (MAC)
(“UE receives RAR with the TA command as one of the fields”/FIG. 2/step 214,
“UE adjusts its time alignment based on the TA”/FIG. 2/step 216)

Irukulapati et al. as described above does not explicitly teach:
...control element (CE);
....control element (CE); and
transmitting a subsequent random access message to the serving base station, wherein the updated timing advance value is applied to the transmission of the subsequent random access message.

However, Fu et al. further teaches a MACCE/uplink signal capability which includes:
...control element (CE);
....control element (CE); and
transmitting a subsequent random access message to the serving base station, wherein the updated timing advance value is applied to the transmission of the subsequent random access message.
(“when the UE access network of the UE to the eNodeB transmits one random access preamble sequence, i.e., a physical random access channel preamble Preamble, eNodeB PRACH (PhysicalRandomAccessChannel) by measuring the PRACHPreamble transmitted by the UE calculates the advance amount TimingAdvance, and random access response on the downlink timing of UE (RandomAccessResponse. RAR for short) message sent to the UE a timing comprises a timing advance amount of the advance command (in the LTE protocol, this is an absolute value). Subsequently, the UE adjust its own frame delimitation timing according to the downlink signal (through cell search start position determination frame), and timing advance quantity determining uplink transmission timing, this stage is uplink synchronization update stage. after the first time initial setting time for each UE in advance, it is necessary to continuously update timing advance to reach eNodeB cancellation uplink signal changes, wherein the time measured at the eNodeB receives the uplink timing and sends timing advance update commands instruct the UE before adjusting the transmission timing to determine a new transmission timing. timing advance update commands eNodeB by media access control layer (hereinafter referred to as MAC) table, generation, Then as the MAC control unit (MACcontrolelement, hereinafter referred to as MACce) to the UE, the base station receives the uplink signal, if the timing error exceeds a certain range (such as 16 TS), informing UE to perform timing adjustment by MACCE (in the LTE protocol. This is a relative adjustment value of last time, namely as the relative value). Thus, real-time adjustment of measurement and feedback to the UE by the base station, so that the different uplink signal sent by the UE in the base station receiving side reaches the aim of synchronizing, each UE there is a timing advance TA.”; Fu; p.11, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MACCE/uplink signal capability of Fu into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the MACCE/uplink signal capability as taught by the messaging/processing of Fu, the benefits of improved protocol (Fu; p.5, middle of page) are achieved.

As to claim 20:      
Irukulapati et al. discloses:
wherein the timing advance (TA) increment media access control (MAC) ... includes N bits, wherein 0 < N < 12.
(“In section 6.2.3 of 3GPP 36.321-e20, a TA command field indicates the index value TA (0, 1, 2 . . . 1282) used to control the amount of timing adjustment that the MAC entity has to apply (see subclause 4.2.3 [1]). The size of the Timing Advance Command field is 11 bits. The size of the TA command field is referred to as TA range.”; Irukulapati et al.; 0004)

Irukulapati et al. as described above does not explicitly teach:
control element (CE);

However, Fu et al. further teaches a MACCE capability which includes:
control element (CE);
(“when the UE access network of the UE to the eNodeB transmits one random access preamble sequence, i.e., a physical random access channel preamble Preamble, eNodeB PRACH (PhysicalRandomAccessChannel) by measuring the PRACHPreamble transmitted by the UE calculates the advance amount TimingAdvance, and random access response on the downlink timing of UE (RandomAccessResponse. RAR for short) message sent to the UE a timing comprises a timing advance amount of the advance command (in the LTE protocol, this is an absolute value). Subsequently, the UE adjust its own frame delimitation timing according to the downlink signal (through cell search start position determination frame), and timing advance quantity determining uplink transmission timing, this stage is uplink synchronization update stage. after the first time initial setting time for each UE in advance, it is necessary to continuously update timing advance to reach eNodeB cancellation uplink signal changes, wherein the time measured at the eNodeB receives the uplink timing and sends timing advance update commands instruct the UE before adjusting the transmission timing to determine a new transmission timing. timing advance update commands eNodeB by media access control layer (hereinafter referred to as MAC) table, generation, Then as the MAC control unit (MACcontrolelement, hereinafter referred to as MACce) to the UE, the base station receives the uplink signal, if the timing error exceeds a certain range (such as 16 TS), informing UE to perform timing adjustment by MACCE (in the LTE protocol. This is a relative adjustment value of last time, namely as the relative value). Thus, real-time adjustment of measurement and feedback to the UE by the base station, so that the different uplink signal sent by the UE in the base station receiving side reaches the aim of synchronizing, each UE there is a timing advance TA.”; Fu; p.11, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MACCE capability of Fu into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the MACCE capability as taught by the messaging/processing of Fu, the benefits of improved protocol (Fu; p.5, middle of page) are achieved.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Fu CN 105188128 (citations are from English translation) and Bergstrom et al. WO 2013119157.

As to claim 7:      
Irukulapati et al. as described above does not explicitly teach:
wherein the subsequent random access message is a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission of a contention based random access procedure or a contention free random access procedure, wherein the PUSCH transmission or the PUCCH transmission acknowledges a successful decoding of the random access response message.

However, Bergstrom et al. further teaches a contention/ACK capability which includes:
wherein the subsequent random access message is a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission of a contention based random access procedure or a contention free random access procedure, wherein the PUSCH transmission or the PUCCH transmission acknowledges a successful decoding of the random access response message.
(“There is a strict relation between downlink transmissions and the corresponding uplink transmission. One example of such a relationship may be the timing between a downlink- Synchronization Channel (SCH) transmission on a Physical Downlink Shared Channel (POSCH) to the Hybrid Automatic Repeat request (HARO) acknowledgment/negative acknowledgement (ACK/NACK) feedback transmitted in uplink (either on PUCCH or PUSCH). A further example may be the timing between an uplink grant transmission on PDCCH to the UL-SCH transmission on PUSCH.”; Bergstrom et al.; p.4, first para.)
(“The procedure ends with the RAN solving any preamble contention that may have occurred for the case that multiple user equipments transmitted the same preamble at the same time. This can occur since each user equipment randomly selects when to transmit and which preamble to use. If multiple user equipments select the same preamble for the transmission on a Random Access Control Channel (RACH), there will be contention between these user equipments that needs to be resolved through a contention resolution message (MSG4). The case when contention occurs is illustrated in Figure 8, where two user equipments (ΙΙ Ε.sub.Ϊ and UE.sub.2) transmit the same preamble (p5) at the same time. A third user equipment (UE.sub.3) also transmits with the same RACH, but the third user equipment transmits with a different preamble (p1), there is no contention between this user equipment (UE.sub.3) and the other two user equipments (UEi and UE.sub.2). A user equipment can also perform non-contention based random access. A non- contention based random access or contention free random access can, e.g., be initiated by the eNB to get the UE to achieve synchronization in uplink. The eNB initiates a non- contention based random access either by sending a PDCCH order or by indicating it in an RRC message. The later of the two may be used in case of HO.”; Bergstrom et al.; p.6, bottom of page to p.7, top of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the contention/ACK of Bergstrom et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the contention/ACK capability as taught by the messaging/processing of Bergstrom et al., the benefits of improved efficiency (Bergstrom et al.; p.8, lines 7-11) are achieved.

As to claim 19:      
Irukulapati et al. as described above does not explicitly teach:
wherein the subsequent random access message is a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission of a contention based random access procedure or a contention free random access procedure, wherein the PUSCH transmission or the PUCCH transmission acknowledges a successful decoding of the random access response message.

However, Bergstrom et al. further teaches a contention/ACK capability which includes:
wherein the subsequent random access message is a physical uplink shared channel (PUSCH) transmission or a physical uplink control channel (PUCCH) transmission of a contention based random access procedure or a contention free random access procedure, wherein the PUSCH transmission or the PUCCH transmission acknowledges a successful decoding of the random access response message.
(“There is a strict relation between downlink transmissions and the corresponding uplink transmission. One example of such a relationship may be the timing between a downlink- Synchronization Channel (SCH) transmission on a Physical Downlink Shared Channel (POSCH) to the Hybrid Automatic Repeat request (HARO) acknowledgment/negative acknowledgement (ACK/NACK) feedback transmitted in uplink (either on PUCCH or PUSCH). A further example may be the timing between an uplink grant transmission on PDCCH to the UL-SCH transmission on PUSCH.”; Bergstrom et al.; p.4, first para.)
(“The procedure ends with the RAN solving any preamble contention that may have occurred for the case that multiple user equipments transmitted the same preamble at the same time. This can occur since each user equipment randomly selects when to transmit and which preamble to use. If multiple user equipments select the same preamble for the transmission on a Random Access Control Channel (RACH), there will be contention between these user equipments that needs to be resolved through a contention resolution message (MSG4). The case when contention occurs is illustrated in Figure 8, where two user equipments (ΙΙ Ε.sub.Ϊ and UE.sub.2) transmit the same preamble (p5) at the same time. A third user equipment (UE.sub.3) also transmits with the same RACH, but the third user equipment transmits with a different preamble (p1), there is no contention between this user equipment (UE.sub.3) and the other two user equipments (UEi and UE.sub.2). A user equipment can also perform non-contention based random access. A non- contention based random access or contention free random access can, e.g., be initiated by the eNB to get the UE to achieve synchronization in uplink. The eNB initiates a non- contention based random access either by sending a PDCCH order or by indicating it in an RRC message. The later of the two may be used in case of HO.”; Bergstrom et al.; p.6, bottom of page to p.7, top of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the contention/ACK of Bergstrom et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the contention/ACK capability as taught by the messaging/processing of Bergstrom et al., the benefits of improved efficiency (Bergstrom et al.; p.8, lines 7-11) are achieved.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Chang et al. US 20220039098 and Shao et al. US 20200413453.

As to claim 10:
Irukulapati et al. discloses:
MAC sub-header
(“In LTE, as there are 64 preambles per cell, the size of RAPID is 6 bits, which also served the purpose that MAC sub-header is octet-aligned. In NR, there might be a need for more than 64 preambles per cell and this means more than 6 bits is needed to convey the detected PRACH preamble in RAR. To deal with this issue, we propose that RAPID indicates a preamble index per SSB index, and instead indicate the SSB index using scrambling, i.e. including SSB index into RA-RNTI. We can thus assign a maximum of 64 preambles per SSB.”; Irukulapati et al.; 0151)
(“Agreements in RAN1 #90: At least for initial access, RAR is carried in NR-PDSCH scheduled by NR-PDCCH in CORESET configured in RACH configuration. Note: CORESET configured in RACH configuration can be same or different from CORESET configured in NR-PBCH.”; Irukulapati et al.; 0120)

Irukulapati et al. as described above does not explicitly teach:
wherein the one or more bits are included in downlink control information (DCI) of a physical downlink control channel (PDCCH), a media access control (MAC) header of a physical downlink shared channel (PDSCH), or a ...of the PDSCH.

However, Shao et al. further teaches a MAC header/PDSCH/DCI/PDCCH capability which includes:
wherein the one or more bits are included in downlink control information (DCI) of a physical downlink control channel (PDCCH), a media access control (MAC) header of a physical downlink shared channel (PDSCH), or a ...of the PDSCH.
(“With reference to the foregoing methods, the network device may indicate the TAC, TA, or distance value to the terminal device by using one or more of a PBCH/SI/a SIB 1/a SIB 2/RMSI/Msg2 DCI/a MAC header/a MAC PDU/a PDSCH/a RAR.”; Shao et al.; 0029)
(“Step 4: In the RAR window, the base station responds to the received random access preamble, and sends the message 2 to the terminal, where the message 2 includes downlink control information (DCI) carried on a physical downlink control channel (PDCCH)”; Shao et al.; 0068)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC header/PDSCH/DCI/PDCCH capability of Shao et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the MAC header/PDSCH/DCI/PDCCH capability as taught by the messaging/processing of Shao et al., the benefits of improved efficiency (Shao et al.; Abstract)) are achieved.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Seo et al. US 20180124775.

As to claim 13:
Irukulapati et al. as described above does not explicitly teach:
wherein the UE is substantially stationary or has low mobility, and wherein the UE has one or more reduced capabilities.

However, Seo et al. further teaches a mobility/complexity capability which includes:
wherein the UE is substantially stationary or has low mobility, and wherein the UE has one or more reduced capabilities.
(“Since an MTC UE is used to transmit less data and perform occasionally generated UL/DL data transmission/reception, it is efficient to lower the cost of the UE and reduce battery consumption according to the low data transmission rate. In addition, the MTC UE has low mobility and, therefore, a channel environment thereof rarely changes. Meanwhile, in consideration of up to a poor situation in which the MTC UE is installed in a coverage-limited place such as a basement as well as a building or a factory, various coverage enhancement schemes including a repetitive transmission method for the MTC UE with respect to each channel/signal have been discussed.”; Seo et al.; 0209)
(“As a solution for this, it is necessary to introduce a control channel which is transmitted in a sub-band in which MTC is operating for the MTC UE. In order to introduce a downlink control channel for the low-complexity MTC UE, it may use legacy EPDCCH as it is or it may be able to introduce a control channel corresponding to a variation of the legacy EPDCCH. In the present invention, a physical downlink control channel introduced for the low-complexity MTC UE or a normal complexity MTC UE is commonly referred to as EPDCCH. For the same reason, a physical downlink control channel transmitted to the MTC UE is also restricted to a sub-band received by a UE.”; Seo et al.; 0213)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mobility/complexity capability of Seo et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the mobility/complexity capability as taught by the messaging/processing of Seo et al., the benefits of improved efficiency (Seo et al.; 0018)) are achieved.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Sahlin et al. US 20200288503 and in further view of Turtinen et al. US 20200351949.

As to claim 23:
Irukulapati et al. as described above does not explicitly teach:
wherein the random access response message includes a full size timing advance (TA) media access control (MAC) control element (CE), and wherein the processor is further configured to:
update the timing advance value for the serving base station based on the full size timing advance (TA) media access control (MAC) control element (CE).

However, Turtinen et al. further teaches a TAC capability which includes:
wherein the random access response message includes a full size timing advance (TA) media access control (MAC) control element (CE), and wherein the processor is further configured to:
update the timing advance value for the serving base station based on the full size timing advance (TA) media access control (MAC) control element (CE).
(“For two-step RA procedure, it is envisioned that the MsgB for CONNECTED mode UE can be similarly to four-step RA scheduled on PDCCH addressed to UE's C-RNTI. Furthermore, as the CONNECTED mode UE will require also the value for UL timing alignment for some cases, it is envisioned that a new MAC CE is defined which may consist of 12 bits Timing Advance Command (TAC) indicating the absolute value for timing adjustment (unlike the current 6 bits TAC MAC CE which indicates relative adjustment to the current timing).”; Turtinen et al.; 0047)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TAC capability of Turtinen et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the TAC capability as taught by the messaging/processing of Turtinen et al., the benefits of improved contention resolution (Turtinen et al.; 0004) are achieved.

Claim(s) 26, 27, 28, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati et al. US 20200314909 in view of Zhao et al. US 20140219170.

As to claim 26:
Irukulapati et al. discloses:
A method of wireless communication for a base station, comprising:
...or a random access message including a request for timing advance simplification from a user equipment (UE); 
      	generating a random access response message based on the timing advance simplification; and 
transmitting the random access response message to the UE.
	(see FIG. 2 and Table 4)

	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
receiving a reduced capability report

However, Zhao et al. further teaches a TA ability report capability which includes:
receiving a reduced capability report
(“In an implementation (1), the capability reporting message may contain information indicating whether the UE supports the multi-TA capability.”; Zhao et al.; 0058)
(“In actual applications, the information indicating whether the UE supports the multi-TA capability may be represented with 1 bit.”; Zhao et al.; 0059)
(“sending, by the UE, a capability reporting message to the base station, wherein the capability reporting message contains multi-Time Alignment (TA) capability information of the UE through at least one of an explicit mode and an implicit mode.”; Zhao et al.; 0027)
(where
“capability reporting message may contain information indicating whether the UE supports the multi-TA capability”/” whether the UE supports the multi-TA capability may be represented with 1 bit”/” sending, by the UE, a capability reporting message to the base station” maps to “receiving a reduced capability report”, where receiving the “multi-TA cability” where the indication is does not support maps to “reduced capability report”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the report to indicate non-multi-TA capability.
      
	Zhao et al. teaches a UE communicating mult-TA capability versus non-multi-TA capability.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TA ability report capability of Zhao et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the TA ability report capability as taught by the messaging/processing of Zhao et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved reporting performance (Zhao et al.; 0023) are achieved.

As to claim 27:
Irukulapati et al. discloses:
including an indication of the timing advance simplification in the random access response message.
(see FIG. 2, steps 212, 214)

As to claim 28:
Irukulapati et al. discloses:
An apparatus for wireless communication, comprising: a processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor, wherein the processor is configured to: 
...or a random access message including a request for timing advance simplification from a user equipment (UE); 
generate a random access response message based on the timing advance simplification; and 
transmit the random access response message to the UE.
	(see FIG. 2 and Table 4)

	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
receiving a reduced capability report

However, Zhao et al. further teaches a TA ability report capability which includes:
receiving a reduced capability report
(“In an implementation (1), the capability reporting message may contain information indicating whether the UE supports the multi-TA capability.”; Zhao et al.; 0058)
(“In actual applications, the information indicating whether the UE supports the multi-TA capability may be represented with 1 bit.”; Zhao et al.; 0059)
(“sending, by the UE, a capability reporting message to the base station, wherein the capability reporting message contains multi-Time Alignment (TA) capability information of the UE through at least one of an explicit mode and an implicit mode.”; Zhao et al.; 0027)
(where
“capability reporting message may contain information indicating whether the UE supports the multi-TA capability”/” whether the UE supports the multi-TA capability may be represented with 1 bit”/” sending, by the UE, a capability reporting message to the base station” maps to “receiving a reduced capability report”, where receiving the “multi-TA cability” where the indication is does not support maps to “reduced capability report”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the report to indicate non-multi-TA capability.
      
	Zhao et al. teaches a UE communicating mult-TA capability versus non-multi-TA capability.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TA ability report capability of Zhao et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the TA ability report capability as taught by the messaging/processing of Zhao et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved reporting performance (Zhao et al.; 0023) are achieved.

As to claim 29:
Irukulapati et al. discloses:
An apparatus for wireless communication, comprising: 
...or a random access message including a request for timing advance simplification from a user equipment (UE); 
means for generating a random access response message based on the timing advance simplification; and 
means for transmitting the random access response message to the UE.
	(see FIG. 2 and Table 4)

	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
means for receiving a reduced capability report

However, Zhao et al. further teaches a TA ability report capability which includes:
means for receiving a reduced capability report
(“In an implementation (1), the capability reporting message may contain information indicating whether the UE supports the multi-TA capability.”; Zhao et al.; 0058)
(“In actual applications, the information indicating whether the UE supports the multi-TA capability may be represented with 1 bit.”; Zhao et al.; 0059)
(“sending, by the UE, a capability reporting message to the base station, wherein the capability reporting message contains multi-Time Alignment (TA) capability information of the UE through at least one of an explicit mode and an implicit mode.”; Zhao et al.; 0027)
(where
“capability reporting message may contain information indicating whether the UE supports the multi-TA capability”/” whether the UE supports the multi-TA capability may be represented with 1 bit”/” sending, by the UE, a capability reporting message to the base station” maps to “receiving a reduced capability report”, where receiving the “multi-TA cability” where the indication is does not support maps to “reduced capability report”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the report to indicate non-multi-TA capability.
      
	Zhao et al. teaches a UE communicating mult-TA capability versus non-multi-TA capability.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TA ability report capability of Zhao et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the TA ability report capability as taught by the messaging/processing of Zhao et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved reporting performance (Zhao et al.; 0023) are achieved.

As to claim 30:
Irukulapati et al. discloses:
A non-transitory computer-readable medium storing computer- executable code, comprising code for causing a computer to:
...or a random access message including a request for timing advance simplification from a user equipment (UE); 
      	generate a random access response message based on the timing advance simplification; and 
transmit the random access response message to the UE.
	(see FIG. 2 and Table 4)

	Irukulapati et al. teaches a gNB configuring a UE with PRACH preamble formats based on a type of base station where the number of bits used for timing advance are different based upon the type of base station, where the PRACH message communicated to the base station is the first PRACH message transmitted and the PRACH message operates as a request as a response from the gNB is based on the message sent from the UE.
      
Irukulapati et al. as described above does not explicitly teach:
receive a reduced capability report

However, Zhao et al. further teaches a TA ability report capability which includes:
receive a reduced capability report
(“In an implementation (1), the capability reporting message may contain information indicating whether the UE supports the multi-TA capability.”; Zhao et al.; 0058)
(“In actual applications, the information indicating whether the UE supports the multi-TA capability may be represented with 1 bit.”; Zhao et al.; 0059)
(“sending, by the UE, a capability reporting message to the base station, wherein the capability reporting message contains multi-Time Alignment (TA) capability information of the UE through at least one of an explicit mode and an implicit mode.”; Zhao et al.; 0027)
(where
“capability reporting message may contain information indicating whether the UE supports the multi-TA capability”/” whether the UE supports the multi-TA capability may be represented with 1 bit”/” sending, by the UE, a capability reporting message to the base station” maps to “receiving a reduced capability report”, where receiving the “multi-TA cability” where the indication is does not support maps to “reduced capability report”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the report to indicate non-multi-TA capability.
      
	Zhao et al. teaches a UE communicating mult-TA capability versus non-multi-TA capability.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TA ability report capability of Zhao et al. into Irukulapati et al. By modifying the messaging/processing of Irukulapati et al. to include the TA ability report capability as taught by the messaging/processing of Zhao et al., the benefits of improved TA size (Irukulapati et al.; 0006) with improved reporting performance (Zhao et al.; 0023) are achieved.

Allowable Subject Matter
Claim(s) 11, 12 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20220167289 – teaches initial TA adjustment in RAR and subsequent TA adjustments in MAC CE (see para. 0101).
US 20190289660 – teaches timing advance in TAC MAC CE for low cost/complexity UE (see para. 0023, 0110).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464